Exhibit 10.1

 

FIRST AMENDMENT

 

TO

 

INVESTMENT AGREEMENT

 

This First Amendment (this “Amendment”) to the INVESTMENT AGREEMENT, dated as of
July 31, 2012 (the “Investment Agreement”), is entered into as of March 8, 2013
by and between Triangle Petroleum Corporation, a Delaware corporation
(“Triangle”), NGP Natural Resources X, L.P., a Delaware limited partnership (the
“Parent”), NGP Triangle Holdings, LLC, a Delaware limited liability company (the
“Purchaser”), and NGP Natural Resources X Parallel Fund, L.P., a Delaware
limited partnership (“NGP Parallel”).  Unless otherwise specified, capitalized
terms used but not defined herein are used as defined in the Investment
Agreement.

 

RECITALS

 

WHEREAS, pursuant to the Purchase Agreement, Triangle issued and sold to the
Purchaser the Convertible Note, which is convertible into shares of Common
Stock;

 

WHEREAS, pursuant to the Stock Purchase Agreement, dated as of March 2, 2013,
between Triangle and the Purchaser (the “March 2013 Purchase Agreement”),
Triangle agreed to issue and sell to the Purchaser 9,300,000 shares of Common
Stock (the “Shares” and together with the Convertible Note, the “Purchased
Securities”);

 

WHEREAS, in accordance with Section 7.06(b) of the March 2013 Purchase
Agreement, and pursuant to the Assignment Agreement, dated as of March 7, 2013,
by and among the Purchaser, the Parent and NGP Parallel (collectively, the “NGP
Parties”),  the Purchaser assigned the right under the March 2013 Purchase
Agreement to purchase 8,118,407 Shares and 1,181,593 Shares to NGP X and NGP
Parallel, respectively; and

 

WHEREAS, pursuant to the March 2013 Purchase Agreement, and as a condition to
the closing of the transactions contemplated thereby, the parties hereto have
agreed to execute and deliver this Amendment contemporaneously with the closing
of the transactions contemplated by the March 2013 Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the Investment
Agreement is hereby amended as follows:

 

Section 1.  Amendments.

 

(a)  Section 1.01 of the Investment Agreement is hereby amended to add or amend
and restate the following definitions:

 

“Agreement” shall mean the Investment Agreement, as amended by this Amendment.

 

--------------------------------------------------------------------------------


 

“Amendment” shall have the meaning specified in the introductory paragraph to
this Amendment.

 

“Investment Agreement” shall have the meaning specified in the introductory
paragraph to this Amendment.

 

“March 2013 Purchase Agreement” shall have the meaning specified in the Recitals
to this Amendment.

 

“NGP Parallel” shall have the meaning specified in the introductory paragraph to
this Amendment.

 

“NGP Parties” shall have the meaning specified in the Recitals to this
Amendment.

 

“Purchased Securities” shall have the meaning specified in the Recitals to this
Amendment.

 

“Shares” shall have the meaning specified in the Recitals to this Amendment.

 

“Termination Event” means (A) the NGP Parties and their Affiliates to which they
have transferred any of the Purchased Securities in accordance with the terms of
the Convertible Note or the March 2013 Purchase Agreement, as applicable, owning
(such ownership being determined after giving pro forma effect to an assumed
full conversion of any outstanding portion of the Convertible Note) in the
aggregate: neither (i) at least fifty percent (50%) of the shares of Common
Stock that would be issuable to the Purchaser upon full conversion of the
Convertible Note on the Original Issuance Date nor (ii) at least ten percent
(10%) of the shares of Common Stock outstanding as of the date of determination
or (B) the Purchaser or any of its Affiliates shall have breached any covenant
or other obligation under Article III of this Agreement in any material respect
and such breach shall not have been cured within five Business Days following
written notice of such breach or is of such nature that it cannot be cured.  Any
shares of Common Stock acquired by the NGP Parties (and their Affiliates to
which they have transferred any of the Purchased Securities in accordance with
the terms of the Convertible Note) other than through the conversion of the
Convertible Note shall not count towards the ownership requirements set forth in
clause (A)(i) above and, solely for purposes of this definition of “Termination
Event,” the Disposition of any shares of Common Stock following any such
conversion shall be deemed to be a Disposition of Conversion Shares (until all
Conversion Shares held by the NGP Parties or their Affiliates have been
Disposed).  Any shares of Common Stock acquired by the NGP Parties (and their
Affiliates to which they have transferred any of the Purchased Securities in
accordance with the terms of the Convertible Note or the March 2013 Purchase
Agreement, as applicable) other than through the conversion of the Convertible
Note, pursuant to Article IV or pursuant to the March 2013 Purchase Agreement
shall not count towards the ownership requirements set forth in clause
(A)(ii) above.  Any limit imposed by the rules of NYSE MKT (or any other
principal stock exchange or market upon which the Common Stock may trade) on the
number of shares of Common Stock issuable to the

 

2

--------------------------------------------------------------------------------


 

Purchaser upon conversion of the Convertible Note will not be taken into account
for purposes of this definition.

 

(b)  Section 4.01(b) of the Investment Agreement is hereby amended and restated
in its entirety as follows:

 

(b)  On or before the seventh Business Day following the date of the Preemptive
Offer Notice (the “Preemptive Offer Period”), the Purchaser shall have the
option to subscribe for up to its pro rata share of such Offered Securities
(based on the percentage of outstanding Common Stock owned by it and its
Affiliates to which it has transferred any portion of the Convertible Note
calculated on a fully-diluted basis using the treasury stock method and assuming
full conversion of the Convertible Note (but excluding, for purposes of
calculating both the number of shares of Common Stock owned by the Purchaser and
the number of shares of Common Stock outstanding on the date of determination,
all Shares issued pursuant to the March 2013 Purchase Agreement that are then
held by the Purchaser and its Affiliates)) by delivering written notice to
Triangle (a “Preemptive Offer Acceptance Notice”).  Notwithstanding the
preceding sentence, the number of Offered Securities that the Purchaser is
entitled to purchase shall not exceed an amount that would require Stockholder
Approval under, or would result in a violation of, the rules and regulations of
NYSE MKT or any other principal stock exchange or market upon which the Offered
Securities trade; provided, however, that if the Purchaser cannot purchase at
least 75% of the number of Offered Securities as to which a Preemptive Offer
Acceptance Notice has been given by the Purchaser as a result of the limitations
set forth in this sentence, then Triangle shall not issue, exchange or otherwise
Dispose, agree to issue, exchange or otherwise Dispose, or reserve or set aside
for the same all or any part of the Offered Securities without the prior written
consent of the Purchaser.  Each Preemptive Offer Acceptance Notice shall
specify: (i) the amount of Offered Securities the Purchaser desires to subscribe
for and (ii) the prices at which the Purchaser is willing to purchase such
amounts of the Offered Securities at each such price.

 

(c)  Section 5.02 of the Investment Agreement is hereby amended and restated in
its entirety as follows:

 

Section 5.02  Entire Agreement.  This Agreement, together with the Convertible
Note, the Purchase Agreement and the March 2013 Purchase Agreement and the other
agreements contemplated thereby, is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings other than those set forth or referred to herein with
respect to the rights granted by Triangle or any of its Affiliates or the
Purchaser or any of its Affiliates set forth herein.  This Agreement supersedes
all prior agreements and understandings between the parties with respect to the
subject matter hereof.

 

Section 2.  Ratification of the Investment Agreement.  Except as expressly
modified and amended herein, all of the terms and conditions of the Investment
Agreement shall remain in full force and effect.  Each of the Parent and NGP
Parallel acknowledge and agree to, and to cause their respective Affiliates to
comply with, the provisions of Article III of the Investment Agreement as
applicable to the Purchaser and its Affiliates.

 

3

--------------------------------------------------------------------------------


 

Section 3.  Governing Law.  This Amendment will be governed by and construed in
accordance with the laws of the State of New York.

 

Section 4.  Counterparts.  This Amendment may be executed in counterparts, all
of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Amendment, effective as of
the date first above written.

 

 

TRIANGLE PETROLEUM CORPORATION

 

 

 

 

 

 

By:

/s/ Jonathan Samuels

 

Name:

Jonathan Samuels

 

Title:

President and Chief Executive Officer

 

 

 

 

 

NGP NATURAL RESOURCES X, L.P.

 

 

 

 

By:

G.F.W. Energy X, L.P., its general partner

 

 

 

 

By:

GFW X, L.L.C., its general partner

 

 

 

 

 

 

By:

/s/ Kenneth A. Hersh

 

Name:

Kenneth A. Hersh

 

Title:

Authorized Member

 

 

 

 

 

NGP TRIANGLE HOLDINGS, LLC

 

 

 

 

By:

NGP Natural Resources X, L.P., its managing member

 

 

 

 

By:

G.F.W. Energy X, L.P., its general partner

 

 

 

 

By:

GFW X, L.L.C., its general partner

 

 

 

 

 

 

By:

/s/ Kenneth A. Hersh

 

Name:

Kenneth A. Hersh

 

Title:

Authorized Member

 

Signature Page to First Amendment to Investment Agreement

 

--------------------------------------------------------------------------------


 

 

NGP NATURAL RESOURCES X PARALLEL

 

FUND, L.P.

 

 

 

 

By:

G.F.W. Energy X, L.P., its general partner

 

 

 

 

By:

GFW X, L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Hersh

 

Name:

Kenneth A. Hersh

 

Title:

Authorized Member

 

Signature Page to First Amendment to Investment Agreement

 

--------------------------------------------------------------------------------